Blackmar, J.
The defendant justifies the detention of the relator under a commitment issued by a city magistrate, to the sufficiency of which the relator demurs.
The relator was committed under, chapter 439 of the Laws of 1892. The commitment recites the jurisdictional facts, and then in terms adjudges that the relator he committed to the defendant, there to remain for the period of six months or until discharged according to law. It then proceeds to direct that the relator be taken to the House of Good Shepherd, which is required to hold her during the term of her minority, or until discharged according to law.
The ,act of 1892 is not repealed by the provisions of the charter, the magistrate had jurisdiction, but, as the relator is. a minor, he could commit her only during her minority, or until discharged. I think the law means until sooner dis*25charged. So that a commitment in the alternative during minority, or until discharged, is not objectionable. The commitment seems contradictory on its face. There is a provision requiring the detention to last for a term of six months and another that it last during minority.
But the meaning is plain. The relator was ,a minor and the magistrate, had .no authority except to commit during minority. The commitment is on a printed blank. Twice the words “ for the term of six months ” are used in the printed blank. They are stricken out once and the words “ during her minority ” written over them. The evident meaning of the commitment is that it shall last during minority. As that time has not expired the relator is legally held pursuant to a valid commitment.
The writ is dismissed and the relator remanded.
Writ dismissed.